                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COUNTRY MUTUAL INSURANCE                 :          CIVIL ACTION
COMPANY as successor to                  :
MIDDLESEX MUTUAL ASSURANCE               :
COMPANY a/s/o PENNLAKE REALTY            :          NO. 19-CV-0673
ASSOCIATES LP,                           :
                                         :
                 Plaintiff               :
                                         :
      v.                                 :
                                         :
JOHN & KAREN YOCUM                       :
                                         :
                 Defendants.             :


                          MEMORANDUM AND ORDER

JOYNER, J.                                               June    20 , 2019

      Before the Court are Plaintiff, Country Mutual Insurance

Company’s    Complaint    (Doc.    No.   1)   alleging     one    count   of

negligence under Pennsylvania substantive law,1 Defendants John

and Karen Yocum’s Motion to Dismiss (Doc. No. 7) pursuant to

Fed. R. Civ. P. 12(b)(6), Plaintiff’s Opposition thereto (Doc.

No. 8), and Defendants’ Response in Support thereof (Doc. No.

9).

I. Background

      Plaintiff provided property insurance to            Pennlake Realty

Associates, LP (hereinafter “subrogor”) in connection with its


1“Except in matters governed by the Federal Constitution or by acts of
Congress, the law to be applied in any case is the law of the state. And
whether the law of the state shall be declared by the Legislature in a
statute or by its highest court in a decision is not a matter of federal
concern.” Erie Railroad Company v. Harry J. Topkins, 304 U.S. 64, 78 (1938).

                                     1
business operations for Lakeview Terrace Apartments, 251 South

Olds    Boulevard     in    Fairless       Hills,    Pennsylvania       (hereinafter

“subject property”).           Compl. ¶3.           Defendants’ adult daughter,

Donna Yocum (hereinafter “Ms. Yocum”), resided in apartment E-83

at subject property.         Compl. ¶6.

       Plaintiff alleges that Ms. Yocum intentionally set a fire

on February 18, 2017, that caused significant damage to subject

property.       Id. at ¶¶9-10.           Plaintiff remitted $959,692.83 to

subrogor for damage caused by the fire                    to subject property,

pursuant to the terms of the aforementioned insurance policy.

Def. Mot. at 2.

       The focal point of Plaintiff’s Complaint is the allegation

that Defendants’ “familial and custodial relationship” to Ms.

Yocum       created   a    legal    duty    to   guard    against   Ms.      Yocum’s

“potential, penchant, [and] proclivity . . . to commit arson . .

. .” Compl. ¶¶14-18.          Plaintiff requests judgment in the amount

remitted to subrogor, plus costs incident to this suit, delay

damages, and attorney fees.              Defendants filed a timely Motion to

Dismiss pursuant to Rule 12(b)(6).

II. Legal Standard

       In    deciding     whether    a     complaint     survives   a     motion   to

dismiss pursuant to Rule 12(b)(6), the court must find it to

“contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.”                         Ashcroft v.

                                            2
Iqbal,   556    U.S.    662,   678   (2009)     (internal     quotation    marks

omitted).       “A claim is plausible ‘when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference      that    the   defendant   is    liable   for     the   misconduct

alleged.’”      Jaroslawicz v. M&T Bank Corp., 912 F.3d 96, 104 (3d

Cir. 2018) (quoting Iqbal, 556 U.S. at 678).                Legal conclusions

are not sufficient, but the antecedent facts must be assumed

true and, moreover, the “[f]actual allegations must be enough to

raise a right to relief above the speculative level.”                 Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007); see 5 C. Wright & A.

Miller, Federal Practice and Procedure § 1216, pp 235-236 (3d

ed. 2004) (“[T]he pleading must contain something more . . .

than . . . a statement of facts that merely creates a suspicion

[of] a legally cognizable right of action.”); see also Iqbal,

556 U.S. at 679 (quoting Fed. Rule Civ. Proc. 8(a)(2)) (“But

where the facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged—but it

has not ‘show[n]’—'that the pleader is entitled to relief.’”).

Essentially,     the    complaint    must     contain   facts    sufficient   to

formulate a legally cognizable claim after the Court conducts an

analysis consisting of: (1) bifurcating the factual elements and

legal conclusions; and (2) analyzing whether the facts alleged

are sufficient to maintain a cause of action.                   Fowler v. UPMC

Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009).

                                         3
III. Discussion

       In concert with Iqbal, we “begin . . . by identifying the

allegations     in    the    complaint    that      are   not   entitled    to   the

assumption of truth.”           556 U.S. at 680.          This involves locating

the pleadings that “are no more than conclusions.”                      Id. at 679.

To overcome the limiting aspect of a conclusory statement, the

facts must demonstrate the pleader is entitled to the prayer for

relief.   Id.

       To maintain a cause of action in negligence, “the plaintiff

must demonstrate that the defendant owed a duty of care to the

plaintiff, the defendant breached that duty, the breach resulted

in injury to the plaintiff, and the plaintiff suffered an actual

loss or damage.”            Martin v. Evans, 551 Pa. 496, 502 (1998).

Negligence is regularly defined as the absence of ordinary care

that a reasonably prudent person would exercise under similar

circumstances.            Id.     And,    notably,        the   primary     inquiry

concerning a claim of           negligence is whether a duty existed.

Walters v. UPMC Presbyterian Shadyside, 187 A.3d 214, 222 (Pa.

2018) (citing Phillips v. Cricket Lighters, 841 A.2d 1000, 1008

(Pa. 2003)).

       Here,    Plaintiff       pleads        the   “familial     and     custodial

relationship” between Defendants and Ms. Yocum imposed a duty

upon Defendants to guard against Ms. Yocum’s conduct.                        Compl.

¶16.      Thus,      by   knowing   Ms.       Yocum’s     “potential,     penchant,

                                          4
proclivity,    and    ability     to    commit      arson    would     place   the

subrogor’s    property   at     risk   of   foreseeable      harm,”       Plaintiff

avers that Defendants breached their duty of care by “engaging

in conduct that created a foreseeable likelihood of damages to

Plaintiff’s    real   property.”         Id.   at    ¶¶14–16.        The   conduct

averred consisted of “allowing Ms. Yocum to be left alone and

unsupervised despite knowing the risk of harm she was capable of

and inclined toward.”      Id. at ¶17.

     A. The Custodial Relationship

     “It is hornbook law that recovery in a negligence claim is

not available unless the defendant owes a duty of care to the

plaintiff” and, as a basic principle, there is no duty to guard

against third-party conduct.           Linebaugh v. Ellis, 1992 WL 334027

(E.D. Pa. Nov. 6, 1992); see Brisibine v. Outside In School of

Experiential Education, Inc., 799 A.2d 89, 93 (Pa. Super 2002)

(stating that, in general, there is no duty to guard against

third-party    conduct).         However,      a    custodial,       or    special

relationship between the defendant and third person creates an

exception.     Brezenski v. World Truck Transfer, Inc., 755 A.2d

36, 40 (Pa. Super 2000); see RESTATEMENT (SECOND)           OF   TORTS §315 (1965)

(stating there is no duty to protect against third-party harm

unless a special relationship exists that imposes a duty upon

the individual to control the third person’s conduct).



                                        5
       A special relationship is limited to the relationships
       described in Sections 316-319 of the Restatement (Second)
       of Torts. See Brezenski, 755 A.2d at 40-41. The enumerated
       relationships specified in the Restatement are a parent’s
       duty to control a child (Section 316); a master’s duty to
       control a servant (Section 317); a possessor of land’s duty
       to control a licensee (Section 318); and the duty of those
       in charge of individuals with dangerous propensities to
       control those individuals (Section 319).

Brisibine, 799 A.2d at 93.

       In the current matter, only § 319 is reasonably applicable

as Plaintiff claims Defendants had a duty to protect against

their     adult    offspring’s      dangerous       propensity       for     arson.2

Notwithstanding      the    applicability     of    §   319,    matters      arising

under § 316 lend a relevant basis for analyzing cases where

parents    have    indeed    been    held   responsible        for   their       minor

child’s conduct.3       It is important to note, though, that under §

319,    “bodily    harm,”    not    “property      damage,”     is   the    salient

conduct, but, evidently, the above dicta in Brisibane indicates

the Court may be willing to extend the breadth of § 319’s scope

to impose upon parents a broader duty to control their adult

offspring’s conduct if charged with caring for them.                       Id.    For

example, if parents decide to keep an “emotionally disturbed

adult child who has a fascination with fire and a history of

2 See RESTATEMENT (SECOND) OF TORTS § 319 (1965) (“One who takes charge of a third
person whom he knows or should know to be likely to cause bodily harm to
others if not controlled is under a duty to exercise reasonable care to
control the third person to prevent him from doing such harm.”).
3 See RESTATEMENT (SECOND) OF TORTS § 316 (1965) (indicating the circumstance under

which a parent has a duty to exercise reasonable care to guard against her
child’s intentionally harming another is when the parent (a) knows she has
the ability to control her child and (b) knows or should know of the
necessity and opportunity for exercising such control).

                                        6
setting fires” at             their home instead             of an institution, the

parents “must take preventative measures to protect others from

the possibility of a fire.”                  Joan Morgridge, When Does Parental

Liability End?: Holding Parents Liable for the Acts of Their

Adult Children, 22 Loy. U. Chi. L.J. 335, 358–59 (1990).                                But

see Kazlauskas v. Verrochio, No. 3:14-CV-1567, 2014 WL 5463866,

at   *6    (M.D.      Pa.    Oct.     27,   2014)      (stating    Brisibine     does   not

expand the duty of a parent to encompass supervision of adult

children).

       B. Analysis

       A duty of reasonable care can be imposed on a parent to

guard against her child’s intentional harming of others when

that      harm   is    a     “natural       and       probable    consequence”    of    the

parent’s actions.             Keener v. Hribal, 351 F. Supp. 3d 956, 965-66

(W.D. Pa. 2018); see Condel v. Savo, 350 Pa. 350, 352 (1944)

(stating the harm caused by the child must be a “natural and

probable” result of the parent’s conduct).                        In Keener, Alexander

Hribal, the minor son of Tina and Harold Hribal, stabbed twenty

of his high school classmates, including the plaintiff, Gregory

Keener.      351 F. Supp. 3d at 962.                     Gregory brought a claim of

negligence against Tina and Harold for failing to prevent the

attack      despite         knowing    of    their       son’s    mental   illness      and

propensity for violence.               Id. at 965.         The Court found the claim

legally sufficient to survive a challenge under Rule 12(b)(6)

                                                  7
because the complaint alleged the parents were not only aware of

their son’s mental illness and propensity towards violence, but

also alleged the parents knew, or should have known, of their

son’s written manifesto wherein he plotted his actions.                      Id. at

966.

       A   parent    merely        possessing     knowledge        of   an     adult

offspring’s     “reckless         disposition”     is      not     sufficient      to

establish liability.            Estate of O’Loughlin ex rel. O’Loughlin v.

Hunger, No. CIV.A. 07-1860, 2009 WL 1084198, at *6 (E.D. Pa.

Apr. 21, 2009) (citing Olszanowski v. Chase, 40 Pa. D. & C.3d

258    (Pa.   Com.   Pl.    1985)).      In     Estate    of     O’Loughlin,      Mrs.

Hunger’s twenty-five-year-old son stole her car and crashed into

plaintiff’s vehicle. 2009 WL 1084198. at *1.                     Thereafter, Mrs.

O’Loughlin passed away due to heart-related issues, allegedly

triggered by the accident.              Id.     Mr. O’Loughlin claimed Mrs.

Hunger acted negligently by leaving her car keys on the kitchen

table when she knew her son had legal problems stemming from

drugs, alcohol, and car theft.               Id. at *5.     The Court dismissed

plaintiff’s     claim      of    negligence    noting     that    nothing    in   the

record established the son’s drug and alcohol use was ongoing or

occurring on the day of the accident, and, more importantly,

that no evidence of prior similar incidents were presented.                       Id.

at *6; see also DeJesus v. U.S. Dept. of Veterans Affairs, 479

F.3d 271, 281 (3d Cir. 2007) (stating no duty to control third-

                                         8
party conduct exists unless a special relationship imposes such

a duty upon defendant to control the third person’s conduct).

      Here,    we       find    that    Plaintiff          has       not     alleged    facts

sufficient to impose a duty of care upon Defendants to guard

against Ms. Yocum’s conduct.

      Unlike Keener, where the child was a minor living with his

parents, and plotted the attack in a manifesto that the parents

either knew, or should have known about, here, no facts create a

semblance of duty upon Defendants for the actions of their adult

offspring with whom they did not reside.                        See 351 F. Supp. 3d at

966-67; Compl. ¶5.             Plaintiff, at the very least, should meet

the requisite level of facts to support a claim under § 319 of

the   Restatement        (Second)      of   Torts,        not    the       less    burdensome

standard of § 316, as was the case in Keener.                              See 351 F. Supp.

3d at 965-66.

      Similar to Estate of O’Loughlin, where Mrs. Hunger’s mere

knowledge     of        her    adult    son’s          “reckless       disposition”         was

insufficient       to    impose   a    duty       of    care    to    guard       against   his

conduct, here, Defendants appear to have nothing more than the

simple knowledge of their adult daughter’s “potential . . .

proclivity, and ability to commit arson . . . .”                                  See 2009 WL

1084198, at at *6; Compl. ¶15.                A “proclivity” to start fires is

substantially similar to a “reckless disposition,” therefore, in

accord with the decision in Estate of O’Loughlin, here, for a

                                              9
duty of care to guard against Ms. Yocum’s conduct to be imposed,

the facts must indicate Defendants were more than simply aware

of Ms. Yocum’s disposition.

    Accordingly, because the alleged negligence is predicated

upon Defendants’ duty to guard against Ms. Yocum’s conduct, the

focal question of whether a custodial relationship did, in fact,

exist   between     Defendants    and    their      adult   daughter     must    be

pleaded    with    sufficient    factual     support.       As    Plaintiff     has

presented    no     facts   to   suggest      the     existence     of   such     a

relationship—under § 319 of the Restatement (Second) of Torts or

otherwise—the claim can categorically be defined as a “naked

assertion . . . without [] further factual enhancement” and not

entitled to the assumption of truth.             Twombly, 550 U.S. at 557.

IV. Conclusion

    The Court GRANTS Defendant’s Motion to Dismiss pursuant to

Rule 12(b)(6) and grants Plaintiff Leave to Amend the Complaint,

pursuant    to    Rule   15(a)(2),   within    21    days   of    receiving     the

following ORDER.




                                        10
